Title: To James Madison from John Church, 5 July 1803
From: Church, John
To: Madison, James


					
						Sir
						Cork 5th. July 1803
					
					I had the Honour to receive both your Circulars, of 23. March & 9: April last & I shall carefully 


attend to their Contents.
					Agreeable to your Desire, I now hand inclosed, the best Remarks I can now make of the Charges on 


Ships entering this Port, for Light money, and at the End of every Year, I propose to hand you the Returns of the 


different Cargos, as usual.
					I have great pleasure in being able to add, for your Government, that all Respect whatever is paid here 


to American Papers which accompany the Ships in regular Form, & that there is no Complaint of Object to 


mention with Respect to American Seamen, being pressed as was the Case last War  I have 


the Honor to be, with the highest Respect Sir your obedt. servt.
					
						John Church
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
